DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 11/14/2022 is acknowledged. 
Claims 14-20 have been cancelled. Accordingly, claims 1-13 are currently under consideration.

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “breath collection and analysis device” in claims 1, 9, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “breath collection and analysis device,” as shown in Figs. 1 and 2).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 13, the term “desired” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although claim 13 gives an example of a desired volume, it is unclear why this volume is desired. It may be preferable to simply remove the term “desired” from the claims.
Regarding claim 5, it describes a step that the cartridge may be used in, making it unclear whether a process claim is intended.
Regarding claim 7, the term “low” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No detail is provided as to what constitutes a “low” level of light, even in the case that a particular type of detector is described.
Regarding claim 11, it is unclear how the breath collection module is connected to a mouthpiece when the mouthpiece is not part of the claimed cartridge.
Claims 2-13 are rejected because they depend on rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, it does not further limit the cartridge to which claim 1 is directed. Instead, it describes the cartridge as being connected to a mouthpiece (and provides detail on the mouthpiece) of a breath collection and analysis device, but neither the mouthpiece nor the breath collection and analysis device are part of the cartridge. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0011859 (“Putnam”) in view of US Patent Application Publication 2019/0160460 (“Keatch”) and US Patent Application Publication 2003/0190259 (“Alley”).
Regarding claim 1, Putnam teaches [a] single-use microfluidic cartridge (Fig. 1, microfluidic assay cartridge 1 - also see ¶ 0013, disposable) for detection of a target chemical present in human breath via a breath collection and analysis device (Abstract: performing a chemical or biochemical assay), the cartridge comprising: a … module configured to … extract a target chemical from the collected [sample] (Fig. 1, substrate 10, wash 11, and assay reagents 7 - also see ¶¶s 0055-0064 and Fig. 1(c), describing using enzymes, antibodies, and the wash to target an analyte of interest); … a multi-channel reaction chamber (Fig. 1, reaction vessels 19 located in different isolation channels C1, C2, etc.) configured to process a competitive immunoassay (¶ 0066, competitive ELISA) to generate a signal representing a concentration amount of the target chemical present in the collected [sample] from the human subject (¶ 0025, quantifying the amount of target analyte).
Putnam does not appear to explicitly teach a breath collection module configured to collect a desired volume of air from the human subject (although it does teach a sample inlet well 2 for collecting a sample and feeding it into a microfluidic sub-unit 3 - Fig. 1 and ¶ 0040).
Keatch teaches rendering a breath sample into a liquid form for use in a microfluidic cartridge (¶¶s 0018, 0060).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect a breath sample in Putnam as in Keatch, and to render it into liquid form for use in e.g. the sample inlet well 2 of Putnam, for the purpose of expanding the types of samples that can be collected and analyzed (Keatch: ¶ 0060, breath in addition to whole blood, plasma, saliva, sweat, urine, etc. - also see Putnam: ¶ 0006, etc.).
Putnam-Keatch does not appear to explicitly teach an evidence sample storage chamber configured to preserve a sample of the extracted target chemical from the collected air for later analysis.
Alley teaches collecting a sample into multiple chambers, with one chamber for immediate testing and another for storing the sample for later analysis (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange one of the isolation channels of Putnam as a storage chamber for storing the sample for later analysis, as in Alley, for the purpose of preserving the sample for future testing to e.g. confirm a result (Alley: ¶ 0036).
Regarding claim 4, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the multi-channel reaction chamber comprises a positive control channel, the positive control channel containing a fluid of a known concentration of the target chemical (Putnam: ¶¶s 0096 and 0099).
Regarding claim 5, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the competitive immunoassay process comprises utilizing a reagent to bind the target chemical to a reaction surface of the multi-channel reaction chamber (Putnam: ¶ 0019, using a capture antibody coated on a surface of the reaction vessel; ¶¶s 0016, 0026, reagent).
Regarding claim 6, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the multi-channel reaction chamber is further configured to undergo a wash process and then a substrate process, after processing the competitive immunoassay (Putnam: ¶ 0020, wash process; ¶ 0021, second antibody with fluorescent tag).
Regarding claim 7, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the multi-channel reaction chamber is further configured to emit a low level light, that can be captured by a detector device of a base station compatible with the breath collection and sampling device (Putnam: ¶¶s 0023 and 0024, irradiating the fluorescent tag and detecting an amount of light emitted - also see Fig. 1, detection system 13, and ¶ 0049, where the system 13 is not on-board).
Regarding claim 11, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the breath collection module of the cartridge is connected to a mouthpiece of the breath collection and analysis device, the mouthpiece configured to be placed in the human subject mouth to receive air from the human subject (Keatch: ¶ 0060, for collecting the breath sample).
Regarding claim 13, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the desired volume of air collected from the human subject is 18 liters (Keatch: ¶ 0060, blowing into a liquid requires venting extra air. Venting allows for any volume of air to be collected).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam-Keatch-Alley in view of US Patent Application Publication 2014/0120633 (“Gandini”).
Regarding claim 2, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley further teaches wherein the multi-channel reaction chamber comprises a sample channel (Putnam: Fig. 1, one of the isolation channels 5, each of which are fed by sample inlet well 2 - see ¶¶s 0040 and 0041) and a positive control channel (Putnam: ¶ 0096), but does not appear to explicitly teach the multi-channel reaction chamber comprising a calibrator channel (although Putnam: ¶ 0099 describes using multiple reaction vessels so that results from different reactions may be compared; Keatch: ¶ 0311 describes using low and high controls to calibrate variables and/or independently verify test results and ¶ 0321 describes each analyte channel being calibrated separately).
Gandini teaches using a calibration microchannel having unbound antibody-coated microbeads to compare with a test channel where the same microbeads are subject to manipulation (Fig. 6, calibration micro-channel 20 and test micro-channel 22, both filled with unbound antibody-coated magnetic-responsive micro-beads (¶ 0011), with the test channel subject to magnetic manipulation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a calibrator channel into the combination, as in Gandini, for the purpose of having a baseline to compare the sample channel results to, thereby enabling calculation of the concentration of the target analyte (Gandini: ¶ 0011).
Regarding claim 3, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley but does not appear to explicitly teach wherein the multi-channel reaction chamber comprises a calibrator channel, the calibrator channel containing a fluid of antibodies (although Putnam: ¶ 0099 describes using multiple reaction vessels so that results from different reactions may be compared; Keatch: ¶ 0311 describes using low and high controls to calibrate variables and/or independently verify test results and ¶ 0321 describes each analyte channel being calibrated separately).
Gandini teaches using a calibration microchannel having unbound antibody-coated microbeads to compare with a test channel where the same microbeads are subject to manipulation (Fig. 6, calibration micro-channel 20 and test micro-channel 22, both filled with unbound antibody-coated magnetic-responsive micro-beads (¶ 0011), with the test channel subject to magnetic manipulation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a calibrator channel filled with antibodies into the combination, as in Gandini, for the purpose of having a baseline to compare the sample channel results to, thereby enabling calculation of the concentration of the target analyte (Gandini: ¶ 0011).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam-Keatch-Alley in view of US Patent Application Publication 2019/0039069 (“Marshall”) and US Patent Application Publication 2016/0055359 (“Jensen”).
Regarding claim 8, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley does not appear to explicitly teach a cryptographic computing chip configured to be read by a computer (although see e.g. the reader 100 of Keatch), the cryptographic computing chip comprising at least one or more of identifying information about the human subject, information about the breath collection workflow, the assay workflow, and subsequent quantities of the target chemical.
Marshall teaches an RFID chip of a fluidic device chip being used to indicate a protocol to be performed (¶ 0143, i.e., the assay workflow).
Jensen teaches a general use of encrypted RFID transponders (¶ 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an RFID chip into the cartridge of the combination, as in Marshall, for the purpose of indicating to the reader the protocol to be performed, without requiring e.g. selection by a user (Marshall: ¶ 0143). It would have been obvious to make the RFID chip of Marshall encrypted, as in Jensen, for the purpose of increasing system security (Jensen: ¶ 0006).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Putnam-Keatch-Alley in view of US Patent Application Publication 2016/0069919 (“Holmes”) and Jensen.
Regarding claim 9, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley does not appear to explicitly teach a cryptographic computing chip configured to be read by a computer (although see e.g. the reader 100 of Keatch), the cryptographic computing chip comprising information to verify the cartridge to the breath collection and analysis device.
Holmes teaches an RFID chip being used with a cartridge to identify the cartridge to a reader (¶ 0518 - also see ¶ 0462, describing using a biometric sensor (which can be an RFID tag) to link a patient with the cartridge, and ¶ 0642). 
Jensen teaches a general use of encrypted RFID transponders (¶ 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an RFID chip into the cartridge of the combination, as in Holmes, for the purpose of being able to verify the cartridge and/or the person associated with the sample in the cartridge (Holmes: ¶¶s 0518, 0462). It would have been obvious to make the RFID chip of Holmes encrypted, as in Jensen, for the purpose of increasing system security (Jensen: ¶ 0006).
Regarding claim 10, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley does not appear to explicitly teach a cryptographic computing chip with an RFID tag.
Holmes teaches an RFID chip being used with a cartridge to identify the cartridge to a reader (¶ 0518 - also see ¶ 0462, describing using a biometric sensor (which can be an RFID tag) to link a patient with the cartridge, and ¶ 0642). 
Jensen teaches a general use of encrypted RFID transponders (¶ 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an RFID chip into the cartridge of the combination, as in Holmes, for the purpose of being able to verify the cartridge and/or the person associated with the sample in the cartridge (Holmes: ¶¶s 0518, 0462). It would have been obvious to make the RFID chip of Holmes encrypted, as in Jensen, for the purpose of increasing system security (Jensen: ¶ 0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Putnam-Keatch-Alley in view of Holmes.
Regarding claim 12, Putnam-Keatch-Alley teaches all the features with respect to claim 1, as outlined above. Putnam-Keatch-Alley does not appear to explicitly teach wherein the target chemical is extracted in the breath collection module via an elution buffer solution configured to extract and solubilize the target chemical from aerosol droplets in the collected air (although in Keatch: ¶ 0060, aerosol droplets in the breath mix with a liquid in the cartridge to load the liquid with the target chemical).
Holmes teaches using an elution buffer to remove bound molecules of interest to then dispense them into an appropriate collection vessel (¶ 0443). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elution buffer to collect/solubilize the aerosol droplets of the breath sample in the combination, as in Holmes, for the purpose of carrying the target chemical to the sample inlet well 2 of Putnam (Holmes: ¶ 0443), as already suggested by Keatch.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791